
	
		I
		112th CONGRESS
		2d Session
		H. R. 6696
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Gosar (for
			 himself and Mr. Schweikert) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to take certain
		  land located in Pinal County, Arizona, into trust for the benefit of the Gila
		  River Indian Community, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Blackwater Trading Post Land
			 Transfer Act.
		2.DefinitionsIn this Act:
			(1)Blackwater
			 Trading Post landThe term
			 Blackwater Trading Post land means the approximately 50.3 acres of
			 land as depicted on the map that—
				(A)is located in Pinal County, Arizona, and
			 bordered by Community land to the east, west, and north and State Highway 87 to
			 the south; and
				(B)is owned by the Community.
				(2)CommunityThe term Community means the
			 Gila River Indian Community of the Gila River Indian Reservation.
			(3)MapThe term map means the map
			 entitled Results of Survey, Ellis Property, A Portion of the West ½ of
			 Section 12, Township 5 South, Range 7 East, Gila and Salt River Meridian, Pinal
			 County, Arizona and dated October 15, 2012.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Land taken into
			 trust for benefit of the Gila River Indian Community
			(a)In
			 generalThe Secretary shall
			 take the Blackwater Trading Post land into trust for the benefit of the
			 Community after the Community—
				(1)conveys to the
			 Secretary all right, title, and interest of the Community in and to the
			 Blackwater Trading Post land;
				(2)submits to the Secretary a request to take
			 the Blackwater Trading Post land into trust for the benefit of the
			 Community;
				(3)if the Secretary determines a survey is
			 necessary, conducts a survey (to the satisfaction of the Secretary) to
			 determine the exact acreage and legal description of the Blackwater Trading
			 Post land; and
				(4)pays the cost of
			 any survey conducted under paragraph (3).
				(b)Availability of
			 mapNot later than 180 days
			 after the Blackwater Trading Post land is taken into trust under subsection
			 (a), the map shall be on file and available for public inspection in the
			 appropriate offices of the Department of the Interior.
			(c)Lands taken into
			 trust part of reservationAfter the date on which the Blackwater
			 Trading Post land is taken into trust under subsection (a), the land shall be
			 treated as part of the Gila River Indian Reservation.
			(d)Limitation on
			 liability of United StatesNotwithstanding any other provision of law,
			 the United States shall not incur any liability for the conditions on the
			 Blackwater Trading Post land on the date before the date on which such land is
			 taken into trust under subsection (a).
			(e)GamingNotwithstanding subsection (c), the
			 Community may not conduct gaming activities on the Blackwater Trading Post
			 land, as a matter of claimed inherent authority or under the authority of any
			 Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et
			 seq.) or under any regulations thereunder promulgated by the Secretary or the
			 National Indian Gaming Commission.
			
